Citation Nr: 0405638	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  02-18 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material has been received to reopen a 
claim of service connection for a back disorder.

2.  Entitlement to service connection for a muscular disorder 
manifested by pain, stiffness and spasms.

3.  Entitlement to service connection for an abdominal 
disorder.

4.  Entitlement to service connection for a chest and 
shoulder disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In that rating decision, the RO denied service 
connection for a muscular disorder manifested by pain, 
stiffness and spasms, an abdominal disorder, and a chest and 
shoulder disorder.  In addition, the RO determined that new 
and material had not been received to reopen a claim of 
service connection for a back disorder.  In October 2003, the 
veteran testified at a Board hearing at the RO.  

As set forth in more detail below, the issues of service 
connection for a muscular disorder manifested by pain, 
stiffness and spasms, an abdominal disorder, a chest and 
shoulder disorder, and a back disorder are being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The veteran is advised that no further 
action on his part is necessary, until he is notified by VA.






FINDINGS OF FACT

1.  In a December 1989 rating decision, the RO denied service 
connection for a back disorder with muscle spasms; although 
the veteran was notified of this decision later that month, 
he did not perfect an appeal within the applicable time 
period.  

2.  In a December 1999 rating decision, the RO determined 
that new and material evidence had not been received to 
reopen the claim of service connection for a back disorder; 
although the veteran was notified of this decision later that 
month, he did not perfect an appeal within the applicable 
time period.  

3.  Evidence received since the last final rating decision in 
December 1999 includes medical evidence, not previously been 
considered, which bears directly and substantially on the 
specific matter under consideration regarding the issue of 
service connection for a back disorder.


CONCLUSIONS OF LAW

1.  The December 1999 rating decision which determined that 
new and material evidence had not been received to reopen a 
claim of service connection for a back disorder is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1999).

2.  New and material evidence has been received to warrant 
reopening of the claim of service connection for a back 
disorder.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 
3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that it has 
considered the Veterans Claims Assistance Act of 2000 (VCAA) 
with regard to the issue on appeal.  Given the favorable 
action taken below, the Board finds that no further 
notification action or assistance in developing the facts 
pertinent to this limited issue is required at this time.

I.  Factual Background

The veteran's service medical records show that in November 
1969, he sought treatment for urethral discharge and burning 
upon urination with low back pain.  The impression was 
gonococcal urethritis.  No back disorder was diagnosed, and 
the remaining service medical records are negative for 
complaints or findings pertaining to the back.  At his 
February 1970 military discharge medical examination, the 
veteran's spine and musculoskeletal system was normal.  On a 
report of medical history, the veteran denied back trouble of 
any kind.

In May 1978, the veteran submitted a claim of service 
connection for a left index finger disability.  His 
application is silent for any mention of a back disorder.  In 
connection with his claim, the RO obtained VA clinical 
records dated from May to June 1978, which are also negative 
for pertinent complaints or abnormalities.  

In October 1989, the veteran submitted a claim of service 
connection for a back disorder with muscle spasms.  In 
support of his claim, the RO obtained VA clinical records 
showing that in October 1989, the veteran sought treatment 
for back pain and muscle spasms.  He denied a history of 
injury, but indicated that he worked as a mechanic and had a 
history of heavy lifting and bending since 1970.  An 
orthopedic consultation was scheduled but no diagnosis was 
recorded.  

In a December 1989 rating decision, the RO denied service 
connection for back problems with muscle spasms, noting that 
the service medical records were negative for findings of a 
back injury or disability.  The RO notified the veteran of 
its decision in a December 1989 letter.  The veteran, 
however, did not perfect an appeal within the applicable time 
period.  Thus, the December 1989 rating decision is final.  
38 U.S.C.A. § 7105(c) (West 1988); 38 C.F.R. § 20.1103 
(1989).

In June 1999, the veteran submitted an application to reopen 
his claim of service connection for a back disorder.  In 
support of his claim, the veteran submitted a June 1999 
letter from Richard D. Heavner, a private chiropractor, who 
indicated that he had examined the veteran in connection with 
his complaints of low back and abdominal pain with spasms.  
He noted that the veteran reported that such symptoms had 
been present since his Vietnam service.  Dr. Heavner 
indicated that the veteran's history and diagnostic testing 
did not indicate a viable explanation as to the chronic 
nature of his complaints.  Nonetheless, Dr. Heavner indicated 
that it was possible that the root of the veteran's problems 
could be in his active service, since that is when his 
complaints began.  Without further evidence, however, Dr. 
Heavner indicated that it was his opinion that the veteran 
was suffering from myofascial pain as a result of some 
unknown cause.

In a December 1999 rating decision, the RO determined that 
new and material evidence had not been received to reopen a 
claim of service connection for a back disorder.  The RO 
noted that although evidence showed that the veteran 
currently had a back disorder, the record contained no 
evidence linking the disability to his active service.  The 
RO notified the veteran of its decision in a December 1999 
letter.  The veteran, however, did not perfect an appeal 
within the applicable time period.  Thus, the December 1999 
rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (1999).

In February 2002, the veteran submitted an application to 
reopen his claim of service connection for a low back 
disorder.  In a February 2002 statement, the veteran 
indicated that he had had muscle pain and stiffness since 
being discharged from the Army.  He indicated that he had 
taken anti-malarial medications on a daily basis during 
service and felt that his current problems were due to that 
medication.  In a subsequent statement, received in July 
2002, the veteran theorized that his current problems may be 
related to Agent Orange exposure in Vietnam.  

In support of his claim, the veteran submitted VA clinical 
records showing that he had been seen in November 1989 in 
connection with his complaints of back pain and spasms.  X-
ray studies were normal.  The assessment was resolving 
mechanical low back pain.  

Also submitted by the veteran were various private clinical 
records showing treatment for musculoskeletal pain, and lay 
statements from the veteran's spouse and a friend attesting 
that the veteran had complained of body aches, pain, and 
spasms for many years.  

Finally, the veteran submitted a November 2003 letter from 
M.G. Skinner, M.D., who indicated that he had been treating 
the veteran for the previous 10 years.  Dr. Skinner indicated 
that, during that time, the veteran had been seen on numerous 
occasions for musculoskeletal pain, which was primarily 
muscle and not joint related.  Dr. Skinner noted that the 
veteran claimed that such pain had been present since his 
tour of duty in Vietnam, when he was on anti-malarial drugs.  
Dr. Skinner indicated that it was his opinion that the 
veteran's chronic medical problems could very well be linked 
to difficulties during his military experience.  

At his October 2003 hearing, the veteran testified that he 
took anti-malaria medication every day for a year, while he 
was in Vietnam.  He attributed his medical problems to this 
medication.  The veteran also noted that after his separation 
from service, he began experiencing musculoskeletal pains and 
spasms in 1973 or 1974.  He indicated that records of that 
treatment were no longer available.  The veteran testified 
that he continued to experience these symptoms and was 
currently taking Motrin.  

II.  Law and Regulations

As set forth above, the veteran's claim of service connection 
for a back disability was previously denied in a final 
December 1999 rating decision.  Despite the finality of a 
prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2003).

"New and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2003).

The U.S. Court of Appeals for the Federal Circuit has 
emphasized that while not every piece of new evidence is 
"material," some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it may not 
eventually convince VA to alter its prior adverse decision.  
See Hodge v. West, 155 Fed. 3rd 1356 (Fed. Cir. 1998).

III.  Analysis

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final rating decision in December 1999.  This evidence 
includes lay statements, private and VA medical records, 
personal hearing testimony, and a November 2003 letter from 
Dr. Skinner.  

Obviously, this evidence is new in that it was not previously 
of record.  Moreover, the Board finds that the November 2003 
letter from Dr. Skinner is material.  At the time of the RO's 
previous decision in December 1999, the RO noted that the 
record contained no evidence of a possible link between the 
veteran's currently claimed back disorder and his active 
service.  Dr. Skinner's letter, however, contains a medical 
opinion to the effect that the veteran's current 
musculoskeletal complaints could very well be linked to 
difficulties during his military experience.  

Therefore, given the nature of the veteran's claim, the Board 
finds that the evidence discussed above is new and material 
evidence sufficient to reopen the claim of service connection 
for a back disorder.  38 C.F.R. § 3.156(a) (2003).

Although the reopening requirements of 38 U.S.C.A. § 5108 
have been met, as set forth below, the Board has determined 
that additional development of the evidence is required prior 
to final consideration of this matter.


ORDER

New and material evidence having been received, the 
application to reopen the claim of service connection for a 
back disorder is granted.


REMAND

Under the VCAA, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
This duty includes obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  In 
this case, the veteran has not yet been afforded a VA medical 
examination in connection with his claims.  Given the 
evidence of record, the Board finds that an examination is 
necessary.  

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment for his claimed disabilities 
since February 2002.  When the requested 
information and any necessary 
authorization has been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not already 
been obtained.

2.  Thereafter, the RO should schedule 
the veteran for a VA medical examination 
to determine the nature and etiology of 
his claimed disabilities.  The claims 
file should be made available to the 
examiner for review in connection with 
the examination.  The examiner should be 
asked to provide an opinion as to whether 
the veteran currently has a back 
disorder, a muscular disorder manifested 
by pain, stiffness and spasms, an 
abdominal disorder, or a chest and 
shoulder disorder.  If so, the examiner 
should provide an opinion as to whether 
any such disorder identified on 
examination is at least as likely as not 
causally related to the veteran's active 
service or any incident therein.  

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



